Case: 13-11097      Document: 00512474502         Page: 1    Date Filed: 12/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-11097
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 17, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EDGAR A. LOCKETT, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:13-CR-12-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       A jury found Edgar A. Lockett, Jr., guilty of six counts of income tax
evasion. He appeals the district court’s denial of his motion for release on bond
pending sentencing. Following a hearing, the district court denied the motion
on the ground that Lockett failed to show by clear and convincing evidence that
he would not be a flight risk and danger to the community if released pending
sentencing.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11097     Document: 00512474502     Page: 2   Date Filed: 12/17/2013


                                 No. 13-11097

      A convicted defendant does not have a constitutional right to bail.
United States v. Olis, 450 F.3d 583, 585 (5th Cir. 2006). A defendant “who has
been found guilty of an offense and who is awaiting imposition . . . of sentence”
shall be detained pending sentencing “unless the judicial officer finds by clear
and convincing evidence that the person is not likely to flee or pose a danger to
the safety of any other person or the community if released.”          18 U.S.C.
§ 3143(a)(1).
      Lockett does not dispute the district court’s factual findings on the issues
of flight risk and danger to the community. Instead, he argues that the district
court violated his rights to due process and confrontation when it allowed, over
his objections, the introduction of hearsay evidence at the hearing on his
motion for release on bond pending sentencing. However, even if we do not
consider the few challenged instances of hearsay testimony, the totality of the
evidence adduced at the bond hearing clearly supports the district court’s
conclusion that Lockett has not shown by clear and convincing evidence that
he is not a flight risk or a danger to the community. See 18 U.S.C. § 3143(a)(1).
Lockett’s challenge fails.
      AFFIRMED. Lockett’s motion for bond pending judgment is DENIED.




                                        2